

113 S1910 IS: Pat Summitt Congressional Gold Medal Act
U.S. Senate
2014-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1910IN THE SENATE OF THE UNITED STATESJanuary 9, 2014Mr. Alexander (for himself and Mr. Corker) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo award a Congressional Gold Medal to Pat Summitt, in recognition of her remarkable career as an unparalleled figure in women's team sports, and for her courage in speaking out openly and courageously about her battle with Alzheimer's.1.Short titleThis Act may be cited as the
		  Pat Summitt Congressional Gold Medal Act.2.FindingsCongress finds the following:(1)Pat Summitt, who has more wins than any
basketball coach in NCAA history, men or women,
concluded her coaching career after 38 seasons at the University of Tennessee on April 18, 2012.(2)Pat Summitt won a record eight NCAA
championships, and received National Coach of the
Year honors 7 times over her career.(3)Pat Summitt will remain head coach emeritus at the University of Tennessee, mentoring and teaching life skills to players.(4)Coaching has been the great passion of Pat
Summitt’s life, and the job has always been an opportunity for her to work with student-athletes and
help them discover their true potential.(5)Coach Summitt’s last team at the University of Tennessee finished with an overall record of
27–9, including an SEC Tournament Championship
and a spot in the Final Four in Denver.(6)Pat Summitt continued her work off the court, including a graduation record of 100 percent
for all Lady Vols who completed their eligibility at
the University of Tennessee.(7)Pat Summitt announced on August 23, 2011, that she had been diagnosed with early onset dementia, Alzheimer's Type.(8)Later in November 2011, Coach Summitt announced the Pat Summitt Foundation Fund, which helps to provide funding and research for Alzheimer’s and dementia.(9)On May 29, 2012, President Barack Obama awarded the Presidential Medal of Freedom, the country’s highest civilian honor, to Pat Summitt for her remarkable career as an unparalleled figure in women’s team sports, and for her courage in speaking out openly and courageously about her battle with Alzheimer’s.3.Congressional Gold Medal(a)Presentation authorizedThe Speaker of
the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements
for the presentation, on behalf of the Congress, of a gold
medal of appropriate design to Pat Summitt, in recognition of her remarkable career as an unparalleled figure
in women’s team sports, and for her courage in speaking
out openly and courageously about her battle with Alzheimer’s.(b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary
of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems,
devices, and inscriptions, to be determined by the Secretary.4.Duplicate medalsThe Secretary may strike and sell duplicates in
bronze of the gold medal struck pursuant to section 3
under such regulations as the Secretary may prescribe, at
a price sufficient to cover the cost thereof, including labor,
materials, dies, use of machinery, and overhead expenses,
and the cost of the gold medal.5.Status of medals(a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter
51 of title 31, United States Code.(b)Numismatic itemsFor purposes of section
5134 of title 31, United States Code, all medals struck
under this Act shall be considered to be numismatic items.